 


109 HRES 160 IH: Condemning the conduct of Chief Minister Narendra Modi for his actions to incite religious persecution and urging the United States to condemn all violations of religious freedom in India.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 160 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Conyers (for himself and Mr. Pitts) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Condemning the conduct of Chief Minister Narendra Modi for his actions to incite religious persecution and urging the United States to condemn all violations of religious freedom in India. 
 
Whereas India is the largest democracy in the world, with a Constitution that protects religious freedom and the fundamental rights of all citizens; 
Whereas the United States appreciates the commitment of India’s present government to preserving pluralism and religious diversity in India; 
Whereas Narendra Modi is the Chief Minister of Gujarat, a Western Indian state, and a member of a Hindu religious party known as the Baratiya Janata Party (BJP), who is responsible for the law and order and all administrative work within the Gujarat state; 
Whereas the United States Commission on International Religious Freedom (USCIRF) has confirmed in its May 2004 report that since the political party of Chief Minister Modi took office in 1998, there have been hundreds of attacks on Christian leaders, worshipers, and churches throughout India, including killings, torture, rape and harassment of church staff, destruction of church property, and disruption of church events; 
Whereas the USCIRF has confirmed in its May 2004 report that the state government in Gujarat led by Chief Minister Modi has been widely accused of being reluctant to bring the perpetrators of the killings of Muslims and non-Hindus to justice; 
Whereas the Supreme Court of India has reported that those arrested in connection with the bombings and retaliatory attacks on Hindus in India have claimed that they carried out their actions in revenge for the state-assisted killings of Muslims in Gujarat; 
Whereas the Supreme Court of India has admonished Chief Minister Modi and other government authorities in the State of Gujarat for their complacency and actions in connection with the attacks on non-Hindu groups; 
Whereas India’s National Human Rights Commission, an official body, found evidence of premeditation in the killings of non-Hindu groups, complicity by Gujarat state government officials, and police inaction in the midst of attacks on Muslims and Christians in India; 
Whereas the United States Department of State has discussed in one of its reports the role of Chief Minister Modi and his government in promoting attitudes of racial supremacy, racial hatred, and the legacy of Nazism through his government’s support of school textbooks in which Nazism is glorified; 
Whereas the United States Department of State has found that Chief Minister Modi revised the text of high school social studies textbooks in Gujarat schools to describe the charismatic personality of Hitler the Supremo, and the achievements of Nazism at great length, while failing to acknowledge the Nazi extermination policies, the concentration camps, and the religious persecution that occurred under the Nazi regime; 
Whereas in section 2(2) of the International Religious Freedom Act of 1998 (22 U.S.C. 6401(2)), Congress made the following finding: Freedom of religious belief and practice is a universal human right and fundamental freedom articulated in numerous international instruments, including the Universal Declaration of Human Rights, the International Covenant on Civil and Political Rights, the Helsinki Accords, the Declaration on the Elimination of All Forms of Intolerance and Discrimination Based on Religion or Belief, the United Nations Charter, and the European Convention for the Protection of Human Rights and Fundamental Freedoms; and 
Whereas such conduct by such a high ranking foreign official undermines internationally recognized fundamental human rights and the directives of Congress under the International Religious Freedom Act of 1998: Now therefore, be it 
 
That the House of Representatives— 
(1)condemns the conduct of Chief Minister Narendra Modi for condoning or inciting bigotry and intolerance against any religious group in India, including people of the Christian and Islamic faiths; and 
(2)urges the United States— 
(A)to condemn violations of religious freedom; and 
(B)to promote and assist other governments in the promotion of the fundamental right to freedom of religion. 
 
